Orders of the Appellate Division reversed and those of Special Term reinstated, with costs in this court and in the Appellate Division, upon the ground that the weight of the evidence supports the findings of the Official Referee that the premises of the appellant in both towns are used exclusively for exempt purposes, but that appellant is not a “ family ” or a “ church or other place of worship ”, so as to conform to the zoning ordinance of the Town of New Castle. We have considered the other points raised and conclude that the Official Referee reached the correct result. No opinion.
Concur: Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Van Voobhis and Burke, JJ.